ORDER

This matter came before the Court on the Joint Petition for Reprimand by Consent of the Attorney Grievance Commission of Maryland and Respondent, Francis X. Meadowcroft, to reprimand the Respondent. The Court, having considered the Petition, it is this 4th day of August, 1998
ORDERED, that the Respondent, Francis X. Meadowcroft, be and he is hereby reprimanded for a violation of the Maryland Rules of Professional Conduct. It is further
ORDERED, that the Respondent reimburse the Attorney Grievance Commission in the sum of $1,176.25 for its costs in the investigation of this matter.